Title: To George Washington from Brigadier General Alexander McDougall, 7 March 1777
From: McDougall, Alexander
To: Washington, George



Sir
Peekskill [N.Y.] March 7th 1777

I was honored with your favor of the 18th Ultimo. I am happy to be informed by it, that my detaining General James Clinton has your approbation. I have agreeable to your Order, directed him to exercise some of the Troops to the Cannon. He hath prevailed on a Hundred of the old Garrison, Serjeants included, to remain at Fort Montgomery ’till the 15th Instant. Near that Period, the time of service of all the Militia of the different States doing duty in this; will expire; when I shall be left with only Colonel Cortlandts, Livingstons, Dubois’s, and part of Gansevoorts Regiments which do not exceed 600 Men, to Garrison the three Forts, Secure the passes through the Mountains, defend this Post, Guard the Forage below, and to give Protection to the Inhabitants of West Chester County. Perhaps two Companies of Rangers will be raised in this County to assist in this Service. Mr Duer gives me Reason to expect it. Colonel Dubois’s Regiment is at Fort Montgomery. The Committee of Convention collecting Forage in West Chester, press so hard for a Reinforcement, owing to General Woosters retiring to Rye, that the Service obliges me to send them down Colonel Livingstons Regiment to Guard it, and protect the Inhabitants. The Regiment has been under Marching Orders for some Days for those purposes; and moves tomorrow from Fishkill. The 19th Instant Colonel Cortlandt’s and part of Gansevorts Regiment (under 400) will be all my strength to Garrison Forts Constitution and Independant, and to maintain this post. This Force will expose it to a sudden push of the Enemy, should he be disposed to detach Two Thousand men by Water, Whenever the River opens, which may now be soon expected. The first Southeast Storm will do it. If he intends to attempt a Junction with the Army in Canada next Campaign, he will run less risque in the gaining the pass of the mountains, than by waiting for the movement of his whole Army. This will require time and give us some Notice to make respectable Movements to oppose him. But by that Manoeuvre we would be found unprepared. Two of their small Ships of War, the

Gallies they took from us, and those they have built in New York with their flat bottomed boats, and other small Craft they can collect, would in a few Hours Waft 2000 Men to Peekskill, with any Wind from East South East, to West South West. If he succeeded, it would be an important acquisition in the beginning of the Campaign, If he failed his Retreat will be secure. The Ships and gallies will cover his embarkation. I therefor submit it to the Generals Consideration Whether some of the Connecticut Regiments should not be ordered to move on to this Post? They can be Well Quartered in Barracks and kept better to the drill than nearer Home. It is next to impossible to keep intelligence from the Enemy from this Quarter, and the Weaker we are the greater the difficulty. He will therefore be well advised of our Strength. Altho’ I do not think it probable from the present condition and position of his Army, that he will make that movement; Yet it will not be prudent to tempt him to it, by our Weakness. When I reflect on the Panick which seized the State of Jersey, so generally attached to the Cause, I fear the Consequences which would result from the Enemys making any sudden attempt to gain the interior part of this State; of which I fear the Enemy is not ignorant. It is this that alarms me at this advanced Season, for the safety of these Posts, which I hope will be a sufficient apology for me, altho’ the Enemy is so far from them. I have the Honor to be Your Excellencys very humble servant

Alexr McDougall

